DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
 Claims 1-29, as filed on 2/8/22 are currently pending. Claims 25-29 are withdrawn, claims 1-24 are rejected and claim 5 is objected. 
Election-Restrictions
The applicant elected group I, species A corresponding to claims 1-24 in the reply filed 2/8/22. Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed. This restriction is made final.
Applicants argue there is no search or examination burden because, applicant believes all the claims are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 10933350 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 10933350 B2 substantially correspond to claims 1-24 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. 
Claim(s) 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 10092856 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 10092856 B2 substantially correspond to claims 1-24 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. Claim(s) 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 9950277 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 9950277 B2 substantially correspond to claims 1-24 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.
Claim(s) 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 9943781 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 9943781 B2 substantially correspond to claims 1-24 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.
Claim(s) 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over all apparatus claims of U.S. Patent No. 10940403 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) of U.S. Patent No. 10940403 B2 substantially correspond to claims 1-24 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious. 
Claim(s) 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 21-36 of copending Application No. 17/125645.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-36 of copending Application No. 17/125645 substantially correspond to claims 1-24 of instant application Further the details of using ribs are extremely well-known for providing structural support and would have been found obvious – see the art rejection below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Sealing means in claim(s) 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-4, 5-18, 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Francois (FR 2645965 A1 – machine translated).


    PNG
    media_image1.png
    684
    596
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    367
    575
    media_image2.png
    Greyscale

Regarding claim 1, Francois teaches a chromatography assembly (see fig. 3b), comprising: 
[AltContent: textbox (Upper piece)][AltContent: arrow][AltContent: textbox (Bed space)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First fluid conduit)][AltContent: textbox (Second fluid conduit)][AltContent: textbox (Tube)][AltContent: arrow][AltContent: textbox (Lower piece)][AltContent: arrow]
    PNG
    media_image3.png
    132
    965
    media_image3.png
    Greyscale



module comprising:
	(i) a tube defined by a plurality of columns (column 21 and column 23);
	(i) an upper piece and a lower piece, together with the tube, defining a bed
space (interior space of 23) configured to hold a chromatography medium; 

[AltContent: textbox (Connection point (top side) - hole)][AltContent: connector][AltContent: connector][AltContent: textbox (Connection point (top side) - hole)]
[AltContent: textbox (Connection point (bottom side) - hole)][AltContent: connector][AltContent: connector][AltContent: textbox (Connection point (bottom side) - hole)]
    PNG
    media_image3.png
    132
    965
    media_image3.png
    Greyscale



(iii) a plurality of fluid conduits (see first and second fluid conduits) configured to fluidly connect to another chromatography column module at a plurality of connections points (22 – see fig. above) arranged on a top side and a bottom side of the bed space i.e. the top side of the bed space has a connection point and the bottom side of the bed space has a connection point, both the top side and bottom side connection point make up a plurality of connection points


[AltContent: connector][AltContent: textbox (Outlet)][AltContent: textbox (Second end plate)]
[AltContent: connector][AltContent: textbox (Inlet)][AltContent: connector][AltContent: textbox (1st chromatography column module)][AltContent: textbox (2nd chromatography column module)][AltContent: textbox (First end plate)][AltContent: connector][AltContent: textbox (Housing)][AltContent: connector][AltContent: arc]
    PNG
    media_image4.png
    228
    664
    media_image4.png
    Greyscale



[AltContent: textbox (Upper end piece)][AltContent: arrow][AltContent: textbox (Bed space)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First fluid conduit)][AltContent: textbox (Second fluid conduit)][AltContent: textbox (Tube)][AltContent: arrow][AltContent: textbox (Lower end piece)][AltContent: arrow]
    PNG
    media_image3.png
    132
    965
    media_image3.png
    Greyscale



[AltContent: connector][AltContent: textbox (Outlet)][AltContent: textbox (Second end plate)]
[AltContent: textbox (Fluid conduit)][AltContent: connector][AltContent: textbox (Fluid conduit)][AltContent: connector][AltContent: connector][AltContent: textbox (Inlet)][AltContent: connector][AltContent: textbox (1st chromatography column module)][AltContent: textbox (2nd chromatography column module)][AltContent: textbox (First end plate)][AltContent: connector][AltContent: textbox (Housing)][AltContent: connector][AltContent: arc]
    PNG
    media_image4.png
    228
    664
    media_image4.png
    Greyscale


A rigid housing (frame, fig. 2) arranged to house the one or more chromatography column modules and comprising 
a first end plate (B – bottom plate) and a second end plate (B – top plate) mounted on opposite ends of the housing, such that the one or more chromatography modules is positioned between the first and second end plates;
an inlet provided in the first end plate; and
an outlet provided in the second end plate;
In light of specification, the term “substantially” is interpreted as having a difference of than 20% or less.

 (i) the bed space of the first chromatography module to the bed space of the second chromatography column module and (ii) the bed space of the first and second chromatography column modules to the inlet and the outlet, the connections form a single bed space within the housing (combined bed space of the two chromatography module bed spaces); and
wherein, the total length and/or volume of the fluid conduit from the inlet to the single bed space together with the length and/or volume of the fluid conduit from the single bed space to the outlet is substantially the same for all connected chromatography modules (as each connections are equidistant). 
Regarding claim 2, Francois teaches wherein said chromatography column modules are stacked together inside the rigid housing  (fig. 3B).
Regarding claims 3-4, Francois teaches wherein a compression force is applied to the chromatography column modules to achieve and/or secure fluid tight connections within the fluid conduits of the assembly (set of tie rods (13), retractable when placing or removing modules, allows to clamp the modules between the fixed and movable plate, tightening causes sealing between the modules due to the seals (12) and mechanical strength in the longitudinal direction). The sealing would be understood as fluid tight connection).
Regarding claim 6, Francois teaches wherein each chromatography column module comprises at least one fluid conduit, and wherein said at least one fluid conduit ends in a respective fluid connection provided at a position aimed for connection to a column module adjacent to the column module (fig. 3).
Regarding claim 7, for the purpose of examination, the first and second end pieces are interpreted to be as the lower and upper piece of the tube respectively. Francois teaches the first end 
Regarding claim 8, Francois teaches wherein a first chromatography column module connected to the assembly inlet has at least one fluid connection in the lower end piece sealed off, and a last chromatography column module connected to the assembly outlet has at least one fluid connection in the upper end piece sealed off (sealed off by plate B, fig. 3C).  
Regarding claim 9, Francois teaches wherein sealing off is by way of providing a providing puncture web (see plate B, that has horizontal plug blocking left flow path – this is a well-known concept).  
Regarding claim 10, Francois teaches wherein each chromatography column module comprises a bed space for filling with chromatography medium therein provided between the lower end piece and the upper end piece (see fig. above).  
Regarding claim 11, Francois teaches wherein the column modules comprise a tube therein, and wherein the tube and the end pieces together define the bed space for filling with the chromatography medium (see fig. above).
Regarding claim 12, Francois teaches wherein the lower end piece further comprises a fluid conduit for connecting a bed space inlet with a tube fluid conduit (see fig. above).  
Regarding claim 13, Francois teaches wherein the upper end piece comprises a fluid conduit for connecting a bed space outlet with a tube fluid conduit (see fig. above).  

Regarding claim 15, Francois teaches wherein it is a disposable product (intended use – disposable is interpreted as capable of being disposed, which does structurally give any weight).  
Regarding claim 16, Francois teaches wherein end pieces and a tube of the chromatography column modules that together define the bed space and the end pieces are facing each other when stacking said chromatography column modules and are prepared by moulding techniques (product by process limitation) (see figs. above).  
Regarding claim 17, Francois teaches wherein a tube of the chromatography column module is manufactured with integrated fluid conduits (see figs. above).  
Regarding claim 18, Francois teaches wherein sealing means (i.e. 26, 27) are provided to fluid connections of the chromatography column modules 
Regarding claim 24, Francois teaches wherein the chromatography column module is composed of at least two serially connected chromatography column submodules (fig. 3b shows a serial connection).

Claim Rejections - 35 USC § 103  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francois (FR 2645965 A1 translated) in view of Bohm (US 5817528 A) 
Regarding claim 19, Francois discloses the details set forth above in claim 1 discussed in the 102 rejection. Francois is silent in teaching means for sterilizing the column module. However sterilization techniques are commonly known in the art. Bohm discloses a method of providing an aseptic chromatography column (abstract) by pre-sterilizing an empty chromatography column (C7/L56-62); 
Claim 20, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Francois (FR 2645965 A1 – machine translated).) 
Regarding claim 20, while Francois teaches bed spaced is filled with a chromatography medium. It does not teach claimed details of a dry gel. However, these are very well-known in the art and one of ordinary skill would have considered it obvious to have provided the exact amount based on different design parameters/contraints (volume, cost, desired porosity, etc).
Regarding claim 23, while Francois does not teach aseptic films are provided to fluid connections between the modules. However, it is well-known in the art to provide asecptic films to prevent bacterial contamination during installation or removal. It would have been obvious to one of ordinary skill to have applied the aseptic films to fluid connections between the modules, for the aforesaid reasoning.
Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francois (FR 2645965 A1 – machine translated) in view of Witt (EP 1850129 A1 (cited from US 20090145851 A1).
Regarding claims 21-22, while Francois does not teach a sensor in a chromatography column module. However, sensors and flow restrictors are well known in the art. Witt teaches in fig. 1 a parallel liquid chromatography system (abstract) comprising a plurality of flow channels (3), wherein each of the flow channels (3) comprises a fluid separation unit (5) (i.e. chromatography column) (see para [0023]). .
Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter: Francois teaches a chromatography assembly (see fig. 3b), comprising: chromatography column module(s) (A), each chromatography column module comprising:  (i) a tube defined by a plurality of columns (column 21 and column 23); (i) an upper piece and a lower piece, together with the tube, defining a bed; space (interior space of 23) configured to hold a chromatography medium. While Francois teaches there are a plurality of chromatography column modules connected in series. It does not teach two fluid distribution modules, one arranged at each end of the side by side column modules between the end most module and a respective end piece, each distribution module having a fluid connection providing an alternative assembly inlet or assembly outlet of the assembly and a connection face oriented towards the side by side column modules the connection face having at least two connection face fluid connections for connecting to the common inlet or common outlet of chromatography column modules. Such a modification is not obvious to one of ordinary skill in the art as none in the art have appreciated .
Response to Arguments
Applicant’s arguments with respect to current claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WAQAAS ALI/
Primary Examiner, Art Unit 1777